Case 2:20-cv-12278-BAF-RSW ECF No. 2-6, PagelD.45 Filed 08/21/20 Page 1 of 2

EXHIBIT 4

 
See ee a

NOTICE TO APPEAR

CASE NO. 20W000794 O1

1402 JUDEGTAD-SEETRDS7S-BAF-RSW ECF No. 2-6, PagelD.46 Filed 0842192 . Page AiOfch 794

 

Court Address 415 W MICHIGAN

YPSILANTI; MI

OFFENSE: 1) FAILED YIELD
AVE Court Telephone
48197 (734) 484-6690

 

 

Plaintiff { }Personal service
SUPERIOR TOWNSHIP

 

V

 

Defendant {_}Personal service
SUSSELMAN/MARC/MITCHELL

|43834 BRANDYWYNE RD

CANTON, MI 48187

 

 

Pltf Atty/People {_}Personal service
(744) 369-6250 p-27489

STEFANI A. CARTER

4007 CARPENTER RD # 124

YPSILANTI, MI 48197

 

 

 

 

 

Defendant's Atty { }Personal service

 

 

[Officer
| KING / J

 

 

If you require special accommodations
to use the court because of a
disability or if you require a foreign
language interpreter to help you fully
participate in court proceedings,
please contact the court immediately
to make arrangements.

Date issued: FEB. 10, 2020

 

¥OU ARK DIRECTED TO APPEAR AT:

{X}The address above, courtroom

tJ

Judge: KIRK W. TABBEY P-33353

FOR THE FOLLOWING PURPOSE:

DAY DATE TIME

{_}Pre-trial Conf

{_}Probable Cause
Conference =e

{_}Prelim Exam

{ }Jury Selection

{_}Jury Trial

{_}NonJury Trial

{ }Sentencing

{_}Motion

{_ }Arraignment

{_}Informal Hrg

TUE

{X}Formal Hearing 3/17/20 11:00 aM

iJ

(_}The above matter is adj6utned from

Clerk of the Court

IMPORTANT: READ THIS CAREFULLY

1. Bring this notice with you.

2. No case may be adjourned except by
authority of the judge for good
cause shown.

3, FAILURE OF THE DEFENDANT TO APPEAR
in a civil case may cause a default
judgment to be entered. FAILURE OF
THE PLAINTIFF TO APPEAR may result
in a dismissal of the case.

MC 06 (6/19) NOTICE TO APPEAR

 

4. FAILURE TO APPEAR in a criminal case
may subject you to the penalty for
contempt of court, and a bench
warrant may be issued for your
arrest.

5. If you intend to employ a lawyer, he
or she should be notified of the date
at once.

6. Fines, costs, and other financial
obligations imposed by the court must
be paid at the time of assessment,
except when the court allowa
otherwise, for good cause shown.

 
